Citation Nr: 1445690	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-15 179A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a respiratory condition, to include as due to an undiagnosed illness.

4. Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia.

5. Entitlement to service connection for irritable bowel syndrome (IBS). 

6. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to May 1989 and from July 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, June 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in August 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

In May 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

At her August 2014 hearing, the issue of entitlement to a disability rating in excess of 30 percent for depression was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for headaches, service connection for a respiratory condition, an increased initial rating for fibromyalgia, an increased initial rating for IBS, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At her August 2014 hearing, prior to the promulgation of a decision on the issue of entitlement to service connection for PTSD, the Veteran, withdrew her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2013).   

At her August 2014 hearing before the Board, the Veteran withdrew the appeal of her claim of entitlement to service connection for PTSD.  The Veteran's statement indicating her intention to withdraw the appeal as to this issue, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal concerning the issue of entitlement to service connection for PTSD is dismissed. 


REMAND

After proper attempts made by the AOJ, it has been determined that some of the Veteran's service treatment records (STRs) are unavailable.  In such a situation, the Board has a heightened duty to provide an explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  
Remand is necessary in this case so that the Veteran may be offered VA examinations to determine the etiology of her claimed headaches and respiratory condition because the competent and credible medical and lay evidence of record indicates that these conditions may be associated with her periods of military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, her most recent VA examinations for fibromyalgia and IBS are over four years old, and at her August 2014 hearing, the Veteran competently and credibly asserted that these disabilities had become more severe.  New examinations are needed.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also 38 C.F.R. § 3.326 (a) (2013).  

The Board notes that the Veteran stated that she wished to withdraw her pending claim for a TDIU.  However, when entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran asserted at her August 2014 hearing that she was not working and was unable to perform even volunteer work because of her IBS and pain from fibromyalgia.  On remand, the AOJ should continue develop a claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate clinician for her headaches.  The entire electronic claims file (any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An April 2007 VA treatment record noting that the Veteran reported the onset of her headaches to be four to five years prior.

ii. A September 2011 VA treatment record noting that she had headaches for almost 20 years.  

iii. The Veteran's April 2009 and August 2014 hearing testimony where she asserted that she began to have headaches after her deployment to Saudi Arabia, that they occurred daily in service, and that after service she was diagnosed with migraines.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches began during active service, or are related to any incident of service.

e. If there are symptoms related to the Veteran's claimed headaches that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician for her respiratory condition.  The entire electronic claims file (any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A December 1991 STR showing treatment for an upper respiratory infection.  

ii. An April 2008 VA treatment record showing a history of chronic or frequent cough.  

iii. The Veteran's April 2009 and August 2014 hearing testimony where she asserted that she was exposed to environmental contaminants such as sand, chemicals, fumes, and dust, and that she currently is treated twice a year with antibiotics for a respiratory condition.  

iv.  The report of her January 2010 Gulf War examination where she reported an "ongoing" cough productive of yellow phlegm.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide any applicable diagnoses for the Veteran's claimed respiratory condition.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches began during active service, or are related to any incident of service.

e. If there are symptoms related to the Veteran's claimed respiratory condition that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for her fibromyalgia.  The entire electronic claims file (any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file, the Veteran's lay statements, and her hearing testimony, the examiner must determine the current severity of the Veteran's fibromyalgia, and its impact on her employability and daily activities.  

c. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for her IBS.  The entire electronic claims file (any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file, the Veteran's lay statements, and her hearing testimony, the examiner must determine the current severity of the Veteran's IBS, and its impact on her employability and daily activities.  

c. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's claim for a TDIU.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


